Case 20-14179-VFP
  UNITED           Doc 166 Filed
          STATES BANKRUPTCY      03/27/20 Entered 03/27/20 13:14:26
                              COURT                                                                       Desc Main
  DISTRICT OF NEW JERSEY  Document      Page 1 of 8

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  COLE SCHOTZ P.C.
  Court Plaza North
  25 Main Street
                                                                                Order Filed on March 27, 2020
  P.O. Box 800                                                                  by Clerk
  Hackensack, New Jersey 07602-0800                                             U.S. Bankruptcy Court
  Michael D. Sirota, Esq.                                                       District of New Jersey

  msirota@coleschotz.com
  David M. Bass, Esq.
  dbass@coleschotz.com
  Felice R. Yudkin, Esq.
  fyudkin@coleschotz.com
  (201) 489-3000
  (201) 489-1536 Facsimile

  Proposed Attorneys for Debtors in Possession                         Chapter 11
  In RE:                                                               Case No. 20-14179 (VFP)
                                                                       Jointly Administered
  MODELL’S SPORTING GOODS, INC., et al.,                               Hearing Date and Time:
                                                                       March 25, 2020, at 3:00 p.m. (ET)
                             Debtors.1
                   ORDER TEMPORARILY SUSPENDING THE DEBTORS’
                 CHAPTER 11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305
     The relief set forth on the following pages, numbered two (2) through eight (8), is hereby
 ORDERED.




 DATED: March 27, 2020




          1
             The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
 number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
 II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
 VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
 Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
 (2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20th Floor, New York, New York
 10018.


 38316/2
 55008/0002-20074498v7
Case 20-14179-VFP         Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26               Desc Main
                                     Document      Page 2 of 8



 Page (2)
 Debtors:                MODELL’S SPORTING GOODS, INC., et al.
 Case No.                20-14179 (VFP)
 Caption of Order:       ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          Upon the verified application (the “Application”)2 of Modell’s Sporting Goods, Inc. and

 its subsidiaries, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to sections 105 and 305 of the Bankruptcy Code and

 Bankruptcy Rule 1017 for entry of an order approving the Bankruptcy Suspension, as more fully

 set forth in the Application; and the Court having jurisdiction to decide the Application and the

 relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b); and

 consideration of the Application and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409; and notice of the Application having been given as provided in the

 Application, and such notice having been adequate and appropriate under the circumstances; and

 it appearing that no other or further notice of the Application need be provided; and the Court

 having held a hearing (the “Hearing”) to consider the relief requested; and upon the Declaration

 of Robert J. Duffy in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings, the

 records of the Hearing, and all of the proceedings had before the Court; and the Court having

 found and determined that the relief sought in the Application and granted herein is in the best

 interests of the Debtors and their creditors, and that the legal and factual bases set forth in the

 Application establish just cause for the relief granted herein; and after due deliberation and

 sufficient cause appearing therefor,




                                                   -2-
 55008/0002-20074498v7
Case 20-14179-VFP            Doc 166       Filed 03/27/20 Entered 03/27/20 13:14:26                     Desc Main
                                          Document      Page 3 of 8



 Page (3)
 Debtors:                  MODELL’S SPORTING GOODS, INC., et al.
 Case No.                  20-14179 (VFP)
 Caption of Order:         ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                           11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          IT IS HEREBY ORDERED THAT:

          1.       The Application is GRANTED as set forth herein.

          2.       The Bankruptcy Suspension, including the Operational Suspension, is hereby

 authorized and the Debtors’ chapter 11 cases are hereby suspended through and including April

 30, 2020 (the “Suspension Period”), pursuant to 11 U.S.C. §§ 305 and 105, without prejudice to

 the Debtors’ right to seek, on shortened notice, a further extension by further Order of this Court.

 A hearing shall be conducted on April 30, 2020 at 10:00 a.m. to consider, among other things, a

 further extension of the Bankruptcy Suspension or alternative orders for relief as the Court

 deems just. Any requests for alternative relief or objections to a further extension of the

 Suspension Period shall be filed on or before April 24, 2020 at 5:00 p.m. and any responses

 thereto shall be filed on or before April 28, 2020 at 5:00 p.m. Specifically:

                   a.      The Debtors are authorized to implement the Operational Suspension. To
                           the extent any of the terms of the Operational Suspension or any action
                           taken by the Debtors in order to effectuate same conflict with relief
                           previously ordered by the Court or their duties as debtors in possession,
                           this Order shall govern.

                   b.      All deadlines that would otherwise occur during the Bankruptcy
                           Suspension are hereby extended until further notice, as set forth in more
                           detail in paragraph 5 below and the discussions on the record before the
                           Court. All parties shall be permitted to seek relief from this Court with
                           respect to exigent and unforeseen circumstances not otherwise inconsistent
                           with this Order and which the Debtors (in consultation with the pre-
                           petition lenders and the official committee of unsecured creditors (the
                           “Committee”)) and such parties are unable to resolve consensually.

          2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Application.


                                                         -3-
 55008/0002-20074498v7
Case 20-14179-VFP         Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26            Desc Main
                                     Document      Page 4 of 8



 Page (4)
 Debtors:                MODELL’S SPORTING GOODS, INC., et al.
 Case No.                20-14179 (VFP)
 Caption of Order:       ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                         Based on the Court’s assessment of exigency, the Court will make itself
                         available in its own discretion and as circumstances may permit or
                         warrant. Notice of any such request for relief during the Bankruptcy
                         Suspension shall be filed with the Court and served by email on the
                         following parties: (i) counsel to the Debtors, Cole Schotz P.C. (Attn:
                         Michael D. Sirota, Esq. (MSirota@coleschotz.com), David M. Bass, Esq.
                         (DBass@coleschotz.com) and Felice R. Yudkin, Esq.
                         (FYudkin@coleschotz.com));(ii) the Office of the United States Trustee
                         (Attn: Mitchell Hausman, Esq. (Mitchell.B.Hausman@usdoj.gov) and
                         Peter J. D’Auria, Esq. (Peter.J.D’Auria@usdoj.gov)); (iii) counsel for the
                         Committee, Lowenstein Sandler LLP (Attn: Jeffrey Cohen, Esq.
                         (JCohen@lowenstein.com), Nicole Fulfree, Esq.
                         (nfulfree@lowenstein.com) and Michael Papandrea, Esq.
                         (MPapandrea@lowenstein.com)); (iv) counsel for the Prepetition
                         Administrative Agent, Otterbourg P.C. (Attn: Daniel F. Fiorillo, Esq.
                         (dfiorillo@otterbourg.com) and Chad B. Simon, Esq.
                         (CSimon@otterbourg.com)); (v) counsel for the Prepetition Term Agent,
                         Riemer & Braunstein LLP (Attn: Steven E. Fox, Esq.
                         (SFox@riemerlaw.com)); and (vi) local counsel for the Prepetition
                         Administrative Agent and Prepetition Term Agent, Norris McLaughlin,
                         P.A. (Attn: Morris S. Bauer, Esq. (mabuer@norris-law.com)).

                   c.    All payments of expenses other than those essential expenses set forth in
                         the Modified Budget are hereby deferred, provided that all parties reserve
                         all rights to argue that obligations allegedly accrued during the
                         Operational Suspension and/or Bankruptcy Suspension are or are not
                         waived, abated, or otherwise not subject to payment. Further, for the
                         avoidance of doubt, the $100,000 weekly consent fee indicated in line
                         item 35 of the Modified Budget shall be accrued and not paid during the
                         Bankruptcy Suspension and all rights to challenge the propriety of making
                         this payment are expressly reserved.

                   d.    The automatic stay shall remain in full force and effect during the
                         pendency of the Bankruptcy Suspension, subject to the relief procedures
                         set forth in ¶ 2(b) herein.

                   e.    The retentions of Cole Schotz and A&G are conditionally approved.

                   f.    Upon the filing of a retention application, the retention of Lowenstein
                         Sandler LLP as counsel for the Committee, as well as any additional

                                                  -4-
 55008/0002-20074498v7
Case 20-14179-VFP          Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26               Desc Main
                                      Document      Page 5 of 8



 Page (5)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                          professional retained by the Committee, if any, shall be conditionally
                          approved. During the Bankruptcy Suspension, the Committee is permitted
                          to continue to operate in the proper exercise of its fiduciary duties in a
                          manner not inconsistent with the terms of this Order.

                   g.     The Debtors’ professionals are authorized to draw on their respective
                          retainers to pay themselves 80% of their fees and 100% of their expenses
                          during the Bankruptcy Suspension but are not obligated to file and serve
                          monthly fee statements or interim compensation applications during the
                          Bankruptcy Suspension. Notwithstanding the foregoing, (i) at least five
                          business days prior to making any such draw, a professional shall serve a
                          statement reflecting the number of hours worked and amount billed by
                          such professional, broken down by timekeeper, on the Debtors’ pre-
                          petition lenders, the Office of the United States Trustee for Region 3, and
                          counsel for the Committee and (ii) any funds the professionals draw
                          against their retainers during the Bankruptcy Suspension shall remain
                          subject to the entry of a final order approving the award of such
                          compensation. Any amounts which remain unspent from the Debtors’
                          professionals’ respective retainers as of the conclusion of the chapter 11
                          cases shall be designated to pay the professional fees and expenses
                          incurred by the Committee during the chapter 11 cases prior to any
                          conversion or dismissal of these chapter 11 cases.

                   h.     Counsel to the Debtors shall consult with the counsel to the pre-petition
                          lenders and Committee on an as-needed basis and shall provide counsel to
                          the Committee with such information as is reasonable and practicable
                          under the circumstances.

          3.       The Operational Suspension may be enacted on the following terms:

                   a.     To the extent they have not already done so, the Debtors may immediately
                          (i) cease operations, including Store Closing Sales, at all 134 of their retail
                          stores as well as fulfillment of orders on their e-commerce site,
                          (ii) terminate store-level and distribution center employees, without
                          severance, and (iii) cease all in-person operations at their corporate
                          headquarters and terminate most corporate employees, without severance.

                   b.     The Debtors may continue to employ certain critical employees
                          responsible for human relations, finance, and infrastructure technology


                                                    -5-
 55008/0002-20074498v7
Case 20-14179-VFP          Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26            Desc Main
                                      Document      Page 6 of 8



 Page (6)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                          functions during the Operational Suspension, as well as to provide for
                          security, maintenance and repairs for the Debtors’ stores. Landlords shall
                          be granted reasonable access to inspect their subject leased premises.

          4.       Notwithstanding the foregoing, should COVID-19 abate before the Bankruptcy

 Suspension has expired, the Debtors may file a notice with the Bankruptcy Court informing it of

 the termination of the Bankruptcy Suspension. In the event the Debtors file any such notice, they

 shall provide counsel to the pre-petition lenders and Committee with as much notice as is

 reasonably practicable under the circumstances.

          5.       Once the Bankruptcy Suspension has terminated, the Debtors shall coordinate

 with the Court, the Office of the United States Trustee for Region 3, the Debtors’ pre-petition

 lenders, and the Committee to set appropriate hearing dates and objection deadlines and shall

 provide such notice of all deadlines as is practicable under the circumstances.

          6.       The Cash Collateral Order is hereby amended to replace the Budget (as defined

 therein) with the Modified Budget, a copy of which is attached as Exhibit A to the Application

 only with respect to the Suspension Period. For the avoidance of doubt, and subject to the

 reservation of rights referenced in Section 9 hereof, the Cash Collateral Order, as amended by

 the Modified Budget, and all protections granted thereunder, including adequate protection of the

 pre-petition lenders, shall remain in full force and effect during the Operational Suspension and

 the Bankruptcy Suspension. Moreover, for the avoidance of doubt, references in the Cash

 Collateral Order to “line item 20” of the Budget (“Memo: Total Disbursements”) shall be

 deemed to refer to “line item 26” of the Modified Budget and references in the Cash Collateral


                                                   -6-
 55008/0002-20074498v7
Case 20-14179-VFP           Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26              Desc Main
                                       Document      Page 7 of 8



 Page (7)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


 Order to “line item 28” of the Budget (“Memo: Operating Account Balance”) shall be deemed to

 refer to “line item 32” of the Modified Budget.

          7.       Notwithstanding anything to the contrary herein, the Order Authorizing and

 Approving Procedures for Rejection of Executory Contracts and Unexpired Leases (the “Lease

 Rejection Procedures Order”) [Docket No. 68] and procedures approved thereunder shall

 continue to be applicable in these Chapter 11 cases during the duration of the Bankruptcy

 Suspension.

          8.       Nothing in this Order shall prevent the Debtors from presenting to the Court

 consensual agreements with respect to the rejection of any executory contract or unexpired lease

 of real property and the surrender of any premises, with the consent of the pre-petition lenders

 and the Committee, and for the Court to enter consent orders with respect thereto.

          9.       For the avoidance of doubt, all parties reserve all rights with respect to the entry

 of any final orders approving the relief granted by the interim orders entered by this Court on

 March 13, 2020, including without limitation the Cash Collateral Order and the Lease Rejection

 Procedures Order (to the extent permitted by the Court at the March 13, 2020 hearing).

          10.      The requirement set forth in Local Rule 9013-1(a)(2) that any motion be

 accompanied by a certification containing the facts supporting the relief requested in compliance

 with Local Bankruptcy Rule 7007-1 is deemed satisfied by the contents of the verified

 Application or otherwise waived.




                                                    -7-
 55008/0002-20074498v7
Case 20-14179-VFP           Doc 166     Filed 03/27/20 Entered 03/27/20 13:14:26             Desc Main
                                       Document      Page 8 of 8



 Page (8)
 Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
 Case No.                 20-14179 (VFP)
 Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


          11.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion be

 accompanied by a memorandum of law stating the legal basis of the relief requested is deemed

 satisfied by the contents of the Application or otherwise waived.

          12.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

 shall be immediately effective and enforceable upon its entry.

          13.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order, including to effectuate the intent of the Operational Suspension

 and the Bankruptcy Suspension, in accordance with the Application.

          14.      This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.




                                                    -8-
 55008/0002-20074498v7
